DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langan et al. (US 2003/0059673) in view of Purdy (US 4886698).
Regarding claims 3 and 6-7, Langan discloses a laminate (paragraph 0021) comprising a metal foil layer 13 having a first surface and a second surface on an opposite side of the metal foil layer from the first surface (fig 1, paragraph 0021), protective layers 15 made of polyester or polyethylene polymers (fig 1, paragraph 0021), wherein adhesive layer is used to bond individual layers to one another, i.e. first adhesive later between top layer 15 and metal layer 13 and second adhesive layer between bottom layer 15 and metal layer 13, (paragraph 0021). Given that Langan discloses the same resins as disclosed in the present specification, it is clear that both protective layers 15 would have the same properties such as heat resistant and heat sealability with chemical resistance.
Langan discloses that a portion of layer 13 is exposed to the external environment upon use (fig 1, paragraph 0026) therefore it is clear that there is no adhesives applied on the exposed metal foil layer. Further, Langan discloses that the protective layer is continuously coated on the metal layer (paragraph 0031) therefore it is clear that the metal layer of Langan is entirely covered by the heat resistant resin layer and the heat sealable resin layer. Alternatively, it would have obvious to one of ordinary still in the art to cover the both sides of the metal layer as taught by Langan in paragraph 0031.
Langan does not disclose that the heat resistant layer is a stretched film.
Purdy discloses multilayer film comprising secondary layers (col. 6, lines 30-33) wherein the layers are stretched to obtain satisfactory tensile and other properties (col 4, lines 51-55).
It would have been obvious to one of ordinary skill in the art to use stretching of Purdy in one of the layers or all layers including the layer 15 of Langan to obtain satisfactory tensile and other properties. 

Response to Arguments

Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the examiner ignored the clear language recited in claim 3 that the adhesive agent unapplied section requires both the metal layer and the heat resistant resin layer. However, it is noted that the examiner hasn’t ignored the claim 3 limitation of the adhesive agent unapplied section requires both the metal layer and the heat resistant resin layer. It is noted from the reference of Langan that the metal layer is exposed to the external environment upon use (fig 1, paragraph 0026) and therefore it is clear that there would no adhesives applied on the exposed metal foil layer and protector layers (figs 7, 10) before its intended use.
Applicant argues that the metal layer 13 of Langan does not have a first surface adhered to a protective layer 15 and a second surface adhered to another protective layer 15. However, it is noted that there is nothing in the present claim that requires any direct contact with adjacent layers. The present claim discloses open language, i.e. comprising.
Applicant argues that Langan in view of Purdy fails to teach or suggest the feature of a first adhesive agent layer interposed between the first surface of the metal foil layer and the heat resistant resin layer and a second adhesive agent layer interposed between the second surface of the metal foil layer and the heat sealable resin layer. However, it is noted that Langan does disclose the feature of claim 1 as explained above. Further, note that while Purdy does not disclose all the features of the present claimed invention, Purdy is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the layers are stretched to obtain satisfactory tensile and other properties and in combination with the primary reference, discloses the presently claimed invention.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787